Citation Nr: 1010859	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 
1963 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee 
Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for PTSD.  Service 
connection for posttraumatic stress disorder requires (1) 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The record reflects that the Veteran has been diagnosed with 
PTSD by private examiners.  (See, e.g., June 2007 psychiatric 
evaluation by Renew Counseling Services).  The Veteran's 
claimed stressor is not related to combat, and thus the 
Veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such a case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed in-service 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran has claimed that his stressor is that in 1965 
while he was assigned to B Battery, 2nd Bn. 92nd Artillery in 
Germany, an E-8 mess sergeant who was his supervisor hanged 
himself.  The Veteran states that he had just previously had 
an argument with the sergeant, had left and when he returned 
to the armory he saw the body hanging on a pipe, which was 
then taken down, placed in a body bag and removed from the 
building on a gurney.  He has stated that this occurred at 
the River Barracks, US Army Base in Giessen, Germany.  In an 
August 2007 statement he reported that the death happened 
within the last six months of 1965.  Based on this evidence, 
in September 2007, the VSR/JSRRC coordinator found that the 
information required to verify the stress was insufficient to 
send to JSRRC for research of unit records.  In February 
2009, the coordinator found that the Veteran was unable to 
provide a two month time frame of sufficient identifying 
information regarding the deceased mess sergeant and that the 
unit records could not be researched without this 
information.  It was also noted that research was also 
negative for a self-inflicted death during 1965 in Germany.  
It was concluded that the information of record was 
insufficient to allow for a meaningful search.  

In a March 2009 letter, the Veteran reported that the suicide 
in question occurred in April or May 1965, and requested the 
RO attempt to verify the incident.  The RO found that since 
there was no evidence of the name of the individual, the 
evidence was insufficient to make a search.  In September 
2009, the Veteran sent a letter to the RO, which it copied 
and forwarded to the Board since the claim had been certified 
to the Board earlier that month.  The Veteran has not waived 
initial agency of original jurisdiction (AOJ) consideration 
of the evidence.  38 C.F.R. § 20.1304 (2009).  In the 
statement, the Veteran provided additional information 
regarding the name of the deceased individual.  He stated 
that the last name was either [redacted], [redacted] or [redacted]; that 
the person was an E-8 assigned to either Battery A or Battery 
B. 2nd Battalion, 92nd Artillery, USARSEVEV.  He requested 
that efforts be made to verify this stressor.  

This evidence when considered with the evidence previously 
submitted is sufficient information for VA to attempt to 
verify an alleged stressor.  In pursuing his claim of 
entitlement to service connection for PTSD, the Veteran has 
identified information relating to his stressor, sufficient 
that verification of such stressor may be possible with 
additional research.  Should such stressor be verified, the 
Veteran should be afforded a VA examination to determine 
whether the verified stressor caused his current PTSD.  The 
appellant is hereby notified that it is his responsibility to 
report for any examination that may be scheduled, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to verify 
the Veteran's alleged in-service stressor 
using all available sources, including 
the United States Army and Joint Services 
Records Research Center.  Specifically 
determine if during April or May 1965, in 
Giessen, Germany, a soldier by the name 
of either [redacted], [redacted] or [redacted] died 
while stationed at either Battery A or 
Battery B, 2nd Battalion, 92nd Artillery, 
USARSEVEV.  All responses to the stressor 
corroboration request, to include 
negative responses, should be included in 
the claims file. 

2.  If the Veteran's stressor is 
verified, then schedule the Veteran for 
an examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met, in accordance with 38 
C.F.R. § 4.125.  All appropriate 
psychological testing and evaluation, 
that are deemed necessary should be 
accomplished.  

The examiner should determine whether the 
Veteran currently suffers from PTSD.  If 
a diagnosis of PTSD is made, the examiner 
should specify (1) whether the stressor 
found to be established by the record 
(witnessing the hanging death of his 
superior) was sufficient  to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
inservice stressor found to be 
established by the record and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  

The examiner should also identify any  
other current psychiatric disability, and 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that it had 
its onset in service or is otherwise the 
result of disease or injury during 
service. The examiner should provide a 
rationale for the opinions.  The claims 
folder, to include a complete copy of 
this REMAND, must be provided to the 
examiner designated to examine the 
Veteran, and the examination report 
should note review of the claims folder.  

3.  Next, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, 
the claim for should be readjudicated.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case that includes all 
evidence received since the issuance of 
the August 2009 supplemental statement of 
the case, and be provided an opportunity 
to respond.  The claim should be returned 
to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


